Case 2:17-cv-06693-VAP-JEM Document 118 Filed 02/26/21 Page 1 of 1 Page ID #:1063

 1
 2
 3
 4
 5
 6

 7
                             UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   MONIQUE MORGAN, individually              CASE NO. CV17-06693 VAP (JEMx)
     and as successor in interest to Carnell   Hon. Virginia A. Phillips, Ctrm. 8A, 8th Fl.
11   Snell, Jr., deceased,                     Hon. Mag. John E. McDermott, Ctrm. 640,
                                               6th Fl.
12
                    Plaintiffs,                 ORDER RE JOINT STATUS REPORT
13                                              RE CONDITIONAL SETTLEMENT
                        v.                      AND REQUEST TO VACATE THE
14                                              STATUS CONFERENCE HEARING
                                                DATE
15   CITY OF LOS ANGELES,
     LEOVARDO GUILLEN; and DOES 1
16   – 10, inclusive,
17                 Defendants.
18
19
20          Based on the stipulation of the parties, the Scheduling Conference currently set
21 for March 1, 2021 at 11:00 a.m. is hereby vacated. The parties are to submit a joint
22 status report regarding the settlement 12/$7(57+$1$35,/.
23
24   IT IS SO ORDERED.

25
26   Dated: February 26 2021
            __________,
                                               HONORABLE
                                               HONO
                                                  ORABLE VIRGINIA A. PHILLI
                                                                     PHILLIPS
                                                                          IPS
27
                                               UNITED STATES DISTRICT JUDGE
28

                                                 1
